Case: 13-51040      Document: 00513120055         Page: 1    Date Filed: 07/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                     No. 13-51040
                                                                                   Fifth Circuit

                                                                                 FILED
                                   c/w No. 13-51136                          July 17, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERNEST LEE MCCARTY,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-50-6
                            USDC No. 7:13-CR-148-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ernest Lee McCarty has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
McCarty has filed a response. We have reviewed counsel’s briefs and the
relevant portions of the record reflected therein, as well as McCarty’s response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51040   Document: 00513120055   Page: 2   Date Filed: 07/17/2015


                                No. 13-51040
                              c/w No. 13-51136

We concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review.    Accordingly, counsel’s motions for leave to
withdraw are GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                     2